Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 1 of 13 PageID #: 219




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       SONYA GORBEA,
                                  Plaintiff,              MEMORANDUM & ORDER
                     -against-                             18-CV-420 (NGG) (ST)

       VERIZON NEW YORK, INC.,
                                 Defendant.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Sonya Gorbea brings this action against Defendant Ver-
             izon New York, Inc. (“Verizon”) stemming from the termination
             of her employment in December 2016. Specifically, Plaintiff as-
             serts disability discrimination and failure to accommodate claims
             under the Americans with Disabilities Act (“ADA”), codified at 42
             U.S.C. § 12101 et seq., the New York State Human Rights Law
             (“NYSHRL”), codified at N.Y. State Exec. Law § 290 et seq., and
             the New York City Human Rights Law (“NYCHRL”), codified at
             N.Y.C. Admin. Code § 8-101 et seq. (See Am. Compl. (Dkt. 16) ¶¶
             46-75.) Now before the court is Verizon’s motion for summary
             judgment. (Def.’s Mot. for Summ. J. (“Mot.”) (Dkt. 28); Mem. in
             Supp. of Def.’s Mot. for Summ. J (“Mem.”) (Dkt. 30); Pl.’s Mem.
             in Opp. to Def.’s Mot. for Summ. J. (“Opp.”) (Dkt. 32); Def.’s Re-
             ply in Supp. of Mot. for Summ. J. (“Reply”) (Dkt. 33).) For the
             following reasons, Defendant’s motion for summary judgment is
             GRANTED with prejudice.




                                               1
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 2 of 13 PageID #: 220




                  BACKGROUND1

                  A. Facts
             In 1997, Verizon hired Plaintiff as a Field Technician, a job that
             required heavy lifting and the ability to climb poles and ladders
             to repair telephone service for Verizon customers. (Def.’s R. 56.1
             Stmt. (“Def. 56.1”) (Dkt. 29) ¶ 4.) Plaintiff injured her back in
             2001 and has suffered from asthma since 2007. (Tr. of Mar. 28,
             2019 Dep. of Pl. (“Pl. Tr.”) (Dkt. 31-2) at 17:7-16.) Between
             2005 and 2010, Plaintiff requested, and Verizon provided to
             Plaintiff, accommodations that relieved Plaintiff of the responsi-
             bility to climb poles, lift ladders, or carry anything heavier than
             25 pounds. (Id. at 17:17-24.) However, in 2011, Plaintiff filed a
             complaint against Verizon, alleging that Verizon had failed to
             provide her with sufficient accommodations. (Def. 56.1 ¶ 7.) The

             1
               On a motion for summary judgment, the court generally draws its state-
             ment of facts from the parties’ Rule 56.1 statements and the admissible
             evidence submitted therewith. In this case, however, Plaintiff has not filed
             a Rule 56.1 counterstatement. Under the court’s local rules, if the party
             opposing a motion for summary judgment “fails to controvert a fact so set
             forth in the moving party’s Rule 56.1 statement, that fact will be deemed
             admitted.” Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir. 2003);
             see also Luizzi v. Pro Transport Inc., No. 02-cv-5388 (CLP), 2009 WL
             252076, at *2 (E.D.N.Y. Feb. 2, 2009) (“Where the party opposing a mo-
             tion for summary judgment fails to a submit a proper counter-statement of
             material facts, controverting the moving party’s statement, courts have
             deemed the moving party’s statement of facts to be admitted. . . .”) The
             court therefore deems the facts set forth in Defendant’s 56.1 statement ad-
             mitted. The court notes, however, that Plaintiff’s failure to comply with the
             local rules “does not absolve [Defendant] of the burden of showing that it
             is entitled to judgment as a matter of law, and a Local Rule 56.1 statement
             is not itself a vehicle for making factual assertions that are otherwise un-
             supported in the record.” Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 74
             (2d Cir. 2001). Accordingly, the court construes the evidence in the light
             most favorable to Plaintiff and draws all reasonable inferences in her favor.
             See ING Bank N.V. v. M/V Temara, IMO No. 9333929, 892 F.3d 511, 518
             (2d Cir. 2018).




                                                  2
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 3 of 13 PageID #: 221




             parties settled the lawsuit in 2014; Plaintiff received a sum of
             money and the opportunity to return to work for Verizon in Man-
             hattan as a full-time Field Technician with permanent reasonable
             accommodations. (Id. ¶ 8.) Plaintiff testified she was “ecstatic”
             about the lawsuit’s resolution and the “opportunity to go back
             out into the field and be able to work.” (Pl. Tr. at 19:17-23.)
             In October 2014, within two weeks of returning to work, Plaintiff
             went on disability leave for approximately one year after sustain-
             ing an injury to her ankle that required surgery. (Def. 56.1 ¶ 11.)
             Plaintiff returned to work in September or October of 2015, but
             shortly thereafter she went on disability leave again for approxi-
             mately one month. (Id. ¶ 12.) In April 2016, Plaintiff complained
             of pain “[t]hroughout [her] whole entire body,” and submitted a
             request for disability leave; the request was denied, as was Plain-
             tiff’s subsequent appeal of the denial. (Pl. Tr. at 24:5-25:6.)
             Verizon asserts that Plaintiff’s request at this time was denied be-
             cause “it was made during a union strike.” (Def. 56.1 ¶ 13.)
             In August 2016, Plaintiff filed an Equal Employment Opportunity
             Commission (“EEOC”) charge stemming from an incident that
             took place on July 9, 2016. (Id. ¶ 17.) The incident involved an
             argument between Plaintiff and her manager about overtime
             work. (Id. ¶ 14.) During the course of the argument, Plaintiff told
             her manager she was not feeling well, and management re-
             sponded by calling an ambulance. (Id. ¶ 15.) Once the ambulance
             arrived, Plaintiff got into a further argument with the EMT; Plain-
             tiff admits she walked out of the ambulance before it left
             Verizon’s premises, got into her personal car, and drove away.
             (Id. ¶ 16.) Plaintiff ultimately received a right to sue letter from
             the EEOC but never filed suit. She did, however, file workers’
             compensation claims, which were denied. (Id.)
             The last day Plaintiff reported to work at Verizon was August 8,
             2016. (Id. ¶ 18.) Subsequently, Plaintiff applied for short-term
             disability benefits, but her request was denied by MetLife, the




                                              3
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 4 of 13 PageID #: 222




             third-party administrator of Verizon’s short-term disability plan.
             (Id.) Plaintiff unsuccessfully appealed the denial. (Pl. Tr. at
             58:17-24.) Plaintiff testified that from August 9, 2016 until De-
             cember 29, 2016, the date her employment was terminated by
             Verizon, her doctors advised her against returning to work in any
             capacity, with or without accommodation, due to her depression
             and post-traumatic stress disorder.2 (Def. 56.1 ¶ 33.) Plaintiff fur-
             ther testified that her doctors advised her not to return to work
             in any capacity, with or without accommodation, for all of 2017
             and 2018. (Id. ¶ 33.) Plaintiff does not allege that she requested
             an accommodation from Verizon between August 9, 2016 and
             December 29, 2016. (Id. ¶ 38.)
             On August 24, 2016, Verizon sent Plaintiff a letter advising her
             that her short-term disability claim had been denied, she was ab-
             sent from work without authorization, she was required to return
             to work or would risk termination, and she should advise Verizon
             if she needed an accommodation to return to work. (Aug. 24,
             2016 Letter (Dkt. 31-6) at ECF 2.) Verizon sent follow-up letters
             to Plaintiff on September 7, 2016, December 1, 2016, and De-
             cember 22, 2016 with the same information. (See Sept. 7, 2016
             Letter (Dkt. 31-7) at ECF 2; Dec. 1, 2016 Letter (Dkt. 31-8) at
             ECF 2; Dec. 16, 2016 Letter (Dkt. 31-10) at ECF 2.) Plaintiff
             acknowledges that while she received the letters, she did not re-
             spond to the correspondence, return to work, or request an
             accommodation from Verizon. (Def. 56.1 ¶ 28.) On December
             29, 2016, Verizon sent a letter to Plaintiff informing her that she
             was being terminated from her position. (Dec. 29, 2016 Letter
             (Dkt. 31-11) at ECF 2.)


             2
               Plaintiff’s amended complaint asserts that she suffers from asthma,
             chronic back pain, post-traumatic stress disorder, depression, and anxiety.
             (Am. Compl. ¶ 10.) As noted infra, Plaintiff does not provide any medical
             documentation or other evidentiary support for these assertions, other
             than her own deposition testimony.




                                                 4
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 5 of 13 PageID #: 223




                 B. Procedural History
             On March 17, 2017, Plaintiff filed a charge of disability discrimi-
             nation with the EEOC stemming from her December 29, 2016
             termination.3 (Def. 56.1 ¶ 36.) The EEOC issued Plaintiff a Notice
             of Right to Sue Letter, and Plaintiff commenced this action on
             January 22, 2018. (See Compl. (Dkt. 1).) Plaintiff amended her
             complaint on April 20, 2018 (see Am. Compl.), and asserts that
             Verizon fired Plaintiff because of her disability and failed to pro-
             vide Plaintiff with a reasonable accommodation in violation of
             the ADA, the NYSHRL, and the NYCHRL (see id. ¶¶ 46-75). Veri-
             zon filed a fully briefed motion for summary judgment on
             November 21, 2019. (Mot.)

                 LEGAL STANDARD

             Summary judgment is appropriate when “the movant shows that
             there is no genuine dispute as to any material fact and the mo-
             vant is entitled to judgment as a matter of law.” Fed. R. Civ. Pro.
             56(a). “A ‘material’ fact is one capable of influencing the case’s
             outcome under governing substantive law, and a ‘genuine’ dis-
             pute is one as to which the evidence would permit a reasonable
             juror to find for the party opposing the motion.” Figueroa v.
             Mazza, 825 F.3d 89, 98 (2d Cir. 2016) (citing Anderson v. Liberty
             Lobby, Inc., 477 U.S. 242, 248 (1986)). The movant may dis-
             charge its initial burden by demonstrating that the non-movant
             “has ‘failed to make a showing sufficient to establish the existence
             of an element essential to that party’s case, and on which that
             party will bear the burden of proof at trial.’” Lantheus Med. Imag-
             ing, Inc. v. Zurich Am. Ins. Co., 255 F. Supp. 3d 443, 451 (S.D.N.Y.
             2015) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-323
             (1986)).



             3
               The April and July 2016 incidents described above were not included in
             the EEOC charge.




                                                5
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 6 of 13 PageID #: 224




             “To determine whether an issue is genuine, ‘[t]he inferences to
             be drawn from the underlying affidavits, exhibits, interrogatory
             answers, and depositions must be viewed in the light most favor-
             able to the party opposing the motion.’” Mikhaylov v. Y & B Trans.
             Co., No. 15-cv-7109 (DLI), 2019 WL 1492907, at *3 (E.D.N.Y.
             Mar. 31, 2019).4 While the court must draw all inferences in fa-
             vor of the non-movant, the non-movant “may not ‘rely on mere
             speculation or conjecture as to the true nature of the facts to over-
             come a motion for summary judgment.’” Fletcher v. Atex, Inc., 68
             F.3d 1451, 1456 (2d Cir. 1995). Finally, in considering Defend-
             ant’s motion, the court is mindful that the Second Circuit “has
             long recognized ‘the need for caution about granting summary
             judgment to an employer in a discrimination case where, as here,
             the merits turn on a dispute as to the employer’s intent.’” Walsh
             v. New York City Hous. Auth., 828 F.3d 70, 74 (2d Cir. 2016)
             (quoting Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 101 (2d
             Cir. 2010)). Nevertheless, “[t]hough caution must be exercised
             in granting summary judgment where intent is genuinely in is-
             sue, summary judgment remains available to reject
             discrimination claims in cases lacking genuine issues of material
             fact.” Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 40 (2d Cir.
             1994).

                 DISCUSSION

                 A. ADA Discrimination and Failure to Accommodate
             Claims of discrimination under the ADA are evaluated under the
             burden-shifting framework articulated by the Supreme Court in
             McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See
             McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013).


             4
               When quoting cases, and unless otherwise noted, all citations and quota-
             tion marks are omitted and all alterations are adopted.




                                                 6
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 7 of 13 PageID #: 225




             Under the McDonnell Douglas framework, Plaintiff bears the ini-
             tial burden of establishing a prima facie case of discrimination.
             Plaintiff’s discharge of this burden creates a rebuttable presump-
             tion that Defendant’s actions were motivated by discriminatory
             animus, and the burden shifts to Defendant to demonstrate a le-
             gitimate non-discriminatory reason for its actions. See, e.g.,
             Benzinger v. Lukoil Pan Am., LLC, __F. Supp. 3d__, 2020 WL
             1322478, at *10 (S.D.N.Y. 2020). If Defendant discharges its
             burden, the presumption of discriminatory animus fades away
             and the burden shifts back to Plaintiff to establish that the prof-
             fered reason is pretextual. See King v. Block Inst., Inc., No. 17-cv-
             7318 (NGG), 2020 WL 2523245, at *6 (E.D.N.Y. May 18, 2020).
             Proof of pretext does not require proof that the Defendant’s prof-
             fered reason was false or immaterial to the employment decision;
             it is sufficient to show that the decision was at least partially mo-
             tivated by discriminatory animus. See, e.g., Benzinger, 2020 WL
             1322478, at *10.
             To establish a prima facie case of discrimination under the ADA,
             Plaintiff “must show by a preponderance of the evidence that: (1)
             her employer is subject to the ADA; (2) [s]he was disabled within
             the meaning of the ADA; (3) [s]he was otherwise qualified to
             perform the essential functions of [her] job, with or without rea-
             sonable accommodation; and (4) [s]he suffered adverse
             employment action because of [her] disability.” Fox v. Costco
             Wholesale Corp., 918 F.3d 65, 71 (2d Cir. 2019). Likewise, to es-
             tablish a prima facie case for failure to provide a reasonable
             accommodation, Plaintiff “must satisfy the first three factors, but
             for the fourth factor, [s]he must show by a preponderance of the
             evidence that [her] employer refused to make a reasonable ac-
             commodation.” Woolf v. Strada, 949 F.3d 89, 93 (2d Cir. 2020).
             Verizon agrees it is subject to the ADA, but argues that Plaintiff
             fails to meet each of the other prongs necessary to establish a
             prima facie case.




                                              7
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 8 of 13 PageID #: 226




             Under the ADA, the term “disability” means: “(A) a physical or
             mental impairment that substantially limits one or more major
             life activities of such individual; (B) a record of such an impair-
             ment; or (C) being regarded as having such an impairment.” 42
             U.S.C. § 12102(1). “For a plaintiff to establish that she has a dis-
             ability under the statute’s first subsection, she must (1) show that
             she suffers from a physical or mental impairment, (2) identify the
             activity claimed to be impaired and establish that it constitutes a
             major life activity, and (3) show that her impairment substan-
             tially limits the major life activity previously identified.” Jones v.
             New York City Transit Auth., No. 17-cv-6460 (AMD), 2020 WL
             1550582, at *5 (E.D.N.Y. Mar. 31, 2020). Major life activities in-
             clude “caring for oneself, performing manual tasks . . . , walking,
             standing, lifting, bending, speaking, breathing . . . , and working.”
             Vargas v. St. Luke’s-Roosevelt Hosp. Ctr., No. 16-cv-5733 (JPO),
             2020 WL 2836824, at *6 (S.D.N.Y. June 1, 2020) (quoting 42
             U.S.C. § 12102(2)(B)).
             Here, Plaintiff fails to establish she has a disability under the
             ADA. For one thing, Plaintiff submits no evidence of her disability
             other than her own deposition testimony. That is, to say the least,
             problematic for Plaintiff, as “[c]ourts in this circuit have imposed
             a requirement that, for a plaintiff to survive summary-judgment,
             she must supply more than her own deposition testimony, even
             if accompanied by unsworn medical evidence.” Jones, 2020 WL
             1550582, at *6 (collecting cases). And Plaintiff’s own deposition
             testimony is itself inconsistent as to the nature of her physical or
             mental impairment and the major life activity that her impair-
             ment substantially limits. Plaintiff testified that, as of August 9,
             2016, she was unable to work because of her depression and
             post-traumatic stress disorder. (See Pl. Tr. 52:7.) Yet, while
             “working” is certainly a “major life activity” for the purposes of
             the ADA, Plaintiff also testified at her deposition that she owns
             and runs a “wellness consulting business,” which she incorpo-
             rated in 2016. (Def. 56.1 ¶ 21.) Plaintiff fails to offer any further




                                               8
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 9 of 13 PageID #: 227




             evidentiary support for her disability, and instead argues that it
             is “undisputed that [she] was a person with a disability” because
             Verizon provided Plaintiff with reasonable accommodations in
             the past. (Opp. at 9 (citing Def. 56.1 at ¶¶ 5-8).) Those accom-
             modations, however, were provided in response to Plaintiff’s
             back injury in 2001, and were not related to the depression and
             post-traumatic stress Plaintiff testified to in her deposition. Ac-
             cordingly, Plaintiff has failed to establish she is disabled under
             the ADA.
             Even if Plaintiff had a disability for the purposes of the ADA, she
             still fails to meet the “otherwise qualified” prong to establish a
             prima facie case of discrimination. An employee is “qualified” for
             a position “only if she can perform its essential functions.”
             McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 98 (2d Cir.
             2009). While “the term ‘essential functions’ is not defined by the
             ADA,” it includes “the fundamental job duties of the employment
             position.” Id. (quoting 29 C.F.R. § 1630.2(n)(1) (2012)). A plain-
             tiff’s “admission that she is unable to work” and “her failure to
             appear for work” render her unable to perform the essential func-
             tions of her job. Sesay-Harrell v. NYC Dep’t of Homeless Servs., No.
             12-cv-925 (KPF), 2013 WL 6244158, at *17 (S.D.N.Y. Dec. 2,
             2013). Even drawing all inferences in her favor, the record estab-
             lishes that Plaintiff was not qualified to perform the essential
             functions of her job. Indeed, Plaintiff testified that, due to her
             post-traumatic stress disorder and depression, her doctors told
             her she could not return to work from August 2016 to December
             2016, with or without accommodation. (Pl. Tr. at 52:7-12.) She
             further testified that at no time in either 2017 or 2018 did her
             doctors tell her she would be able to return to work full time. (Id.
             at 52:13-21.) That Plaintiff was not able to perform the essential
             work function of regular attendance at work is further supported
             by the fact that Verizon sent multiple letters to Plaintiff warning
             her that her unauthorized absences would lead to termination if
             she did not report to work or otherwise respond. (See Aug. 24,




                                              9
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 10 of 13 PageID #: 228




             2016 Letter; Sept. 7, 2016 Letter; Dec. 1, 2016 Letter; Dec. 16,
             2016 Letter). Despite acknowledging receipt of these letters,
             Plaintiff neither returned to work nor communicated in any way
             with Verizon.
             Plaintiff’s only response is that “her doctor did not say that she
             could not work part-time” and that “she does not know [her doc-
             tors’] thoughts [regarding] her capability to work.” (Opp. at 12.)
             This argument is both directly contradicted by Plaintiff’s own
             deposition testimony, in which she states that her doctors con-
             sidered her unable to return to work, and fails to offer any
             evidence whatsoever to rebut the fact that “Plaintiff’s persistent
             absence from work, alone, precludes [her] from being considered
             qualified under the ADA.” Maysonet v. Valley Nat’l Bank, No. 17-
             cv-3939 (RJS), 2019 WL 1368327, at *4 (S.D.N.Y. Mar. 25,
             2019). Accordingly, Plaintiff has failed to meet the third prong
             required to establish a prima facie case of discrimination. See Rios
             v. Dep’t of Educ., 351 F. App’x 503, 505 (2d Cir. 2009) (affirming
             district court’s decision that plaintiff could not establish “that she
             was ‘otherwise qualified’ within the meaning of the ADA because
             she could not perform the ‘essential function’ of regularly show-
             ing up to work”).
             Finally, Plaintiff has failed to demonstrate that she was fired be-
             cause of her disability. To establish causation, Plaintiff must show
             “that [her] disability was the but-for cause of the adverse em-
             ployment action.” McCrain v. Metro. Transp. Auth., No. 17-cv-
             2520 (RA), 2020 WL 1285634, at *13 (S.D.N.Y. Mar. 18, 2020).
             “A plaintiff may demonstrate circumstances giving rise to an in-
             ference of discrimination through evidence of overt
             discriminatory conduct or disparate treatment.” Santiago v. 1199
             SEIU, 18-cv-6711 (AMD), 2020 WL 4350048, at *4 (E.D.N.Y.
             July 29, 2020). Plaintiff argues that the fact that Verizon was on
             notice that Plaintiff suffered from asthma, chronic back pain,
             post-traumatic stress disorder, depression, and anxiety “is all that




                                              10
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 11 of 13 PageID #: 229




             is necessary for Plaintiff to make her claim of disparate treatment
             because of her disability and its connected claim of the termina-
             tion of her employment.” (Opp. at 9-10.) Not so. While
             demonstrating that an employer was on notice of an employee’s
             disability is a necessary condition for establishing a prima facie
             case of discrimination, see Jones, 2020 WL 1550582, at *7, it is
             not, without more, sufficient to establish such a case. Here, Plain-
             tiff—who, oddly, did not file a Rule 56.1 counterstatement and
             did not conduct any depositions in the course of discovery—fails
             to offer any evidence to support an inference that Verizon fired
             Plaintiff because of her disability. To the contrary, the record es-
             tablishes that Verizon fired Plaintiff after she stopped showing up
             for work for months at a time and did not respond to any of the
             numerous follow-up letters Verizon sent to her. Accordingly,
             Plaintiff fails to demonstrate that she was terminated because of
             her disability.
             Because Plaintiff has failed to demonstrate all required prongs of
             a prima facie case of discrimination, she also fails to establish a
             prima facie case for failure to provide a reasonable accommoda-
             tion. See Vargas, 2020 WL 2836824, at *5. Crucially, there is no
             evidence before the court that Plaintiff could “with reasonable
             accommodation, . . . perform the essential functions of [her] job.”
             Maysonet, 2019 WL 1368327, at *5; see also Mazza v. Bratton,
             108 F. Supp. 2d 167, 175 (S.D.N.Y. 2000) (“A individual is not
             qualified for his position if he is unable to come to work.”), aff’d,
             9 F. App’x 36 (2d Cir. 2001).
             Accordingly, Verizon’s motion for summary judgment on Plain-
             tiff’s ADA claims is granted.

                 B. NYSHRL and NYCHRL Claims
             Verizon also moves for summary judgment on Plaintiff’s discrim-
             ination and failure to accommodate claims under both the
             NYSHRL and the NYCHRL.




                                              11
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 12 of 13 PageID #: 230




             First, “New York State disability discrimination claims are gov-
             erned by the same legal standards as federal ADA claims.” Jones,
             2020 WL 1550582, at *9 (collecting cases). Accordingly, Veri-
             zon’s motion for summary judgment on Plaintiff’s NYSHRL
             discrimination claim is granted for the reasons stated above. And
             while “courts must analyze NYCHRL claims separately and inde-
             pendently from any federal and state law claims, a plaintiff
             bringing a claim under the NYCHRL must still show that the con-
             duct complained of is caused by a discriminatory motive.” Id.; see
             also Ya-Chen Chen v. City Univ. of New York, 805 F.3d 59, 75-76
             (2d Cir. 2015). As discussed above, Plaintiff has failed to demon-
             strate that Verizon’s decision to fire her was influenced in any
             way by discrimination. Therefore, Verizon’s motion for summary
             judgment on Plaintiff’s NYCHRL discrimination claim must also
             be granted. Finally, “[c]ourts apply the same standard for failure
             to accommodate cases under the ADA, . . . NYSHRL, and NY-
             CHRL.” Lawtone-Bowles v. City of New York, 17-cv-8024 (WHP),
             2019 WL 652593, at *6 (S.D.N.Y. Feb. 15, 2019). Accordingly,
             Verizon’s motion for summary judgment on Plaintiff’s NYSHRL
             and NYCHRL failure to accommodate claims is also granted.




                                            12
Case 1:18-cv-00420-NGG-ST Document 34 Filed 08/27/20 Page 13 of 13 PageID #: 231




                    CONCLUSION

                For the reasons stated above, Defendant’s (Dkt. 28) motion for
                summary judgment is granted with prejudice. The Clerk of the
                Court is respectfully DIRECTED to enter judgment for Defendant
                and close the case.


       SO ORDERED.


       Dated:      Brooklyn, New York
                   August 27, 2020

                                                         _/s/ Nicholas G. Garaufis_
                                                         NICHOLAS G. GARAUFIS
                                                         United States District Judge




                                             13
